      Case 1:20-cv-00076-LPS Document 7 Filed 01/27/20 Page 1 of 1 PageID #: 49



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

In re: EXIDE TECHNOLOGIES, LLC,

                       Debtor.

                                        :
 EXIDE TECHNOLOGIES, LLC,               :
                                        :
                        Appellant,      :
                                        :                C.A. No. 1:20-cv-76-LPS
 v.                                     :
                                        :                Bankruptcy Case No. 13-11482-MFW
 ANDREW R. VARA,                        :
 ACTING UNITED STATES                   :
 TRUSTEE FOR REGION 3,                  :
                                        :
                        Appellee.       :
                                        :


                                  NOTICE OF APPEARANCE

To the clerk of court and all parties of record:

I am an attorney for an agency of the United States, in good standing as a member of the bar in
every jurisdiction in which admitted to practice, not subject to pending disciplinary proceedings
as a member of the bar in any jurisdiction, and I hereby submit to this Court’s jurisdiction and
appear in this case pursuant to Local Rule 83.5(f)(1) as counsel for Appellee, Andrew R. Vara,
the Acting United States Trustee for Region 3.

                                       By:     /s/ Sumi Sakata

                                               Sumi Sakata
                                               Department of Justice
                                               Executive Office for United States Trustees
                                               441 G St., NW, Suite 6150
                                               Washington, DC 20530
                                               Tel: (202) 307-1399
                                               Fax: (202) 307-2397
                                               Sumi.Sakata@USDOJ.GOV
Dated: January 27, 2020
